ORDER
Former employee Kathleen Cox sued her employer, the Oseo Drug Store, under Title VII, 42 U.S.C. §§ 2000e et seq., alleging that Oseo discriminated against her on the basis of her sex, subjected her to a hostile work environment, and retaliated against her. The district court granted summary judgment for Oseo because: (1) the majority of Cox’s claims based on discrete acts of discrimination were time-barred; (2) Cox had not shown that her work environment was objectively hostile or abusive; and (3) Cox could not establish a prima facie case of retaliation or rebut Osco’s proffered reasons for demoting her.
Proceeding pro se on appeal, Cox fails to set forth any argument for reversing the decision of the district court. Her appeal consists of requests that we review various facts and documents that were not presented to the district court, and we have held that issues not raised before the district court are waived on appeal. See, e.g., Grayson v. O’Neill, 308 F.3d 808, 817 (7th Cir.2002). Furthermore, we note that Cox’s appellate brief fails to conform to the requirements of Fed. R.App. P. 28(a)(9), because she failed to present a coherent legal argument supported by relevant citations to the record and to legal authority. We have dismissed pro se litigants’ appeals for similar deficiencies. See, e.g., Anderson v. Hardman, 241 F.3d 544, 545-46 (7th Cir. 2001).
Dismissed.